DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Regarding claims 40-42, 44, and 45, the disclosure of the prior-filed application, Application No. 12/278,633, fails to provide adequate support or enablement in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph for claims 40-42, 44, and 45 of this application.  Specifically, there is no support of a thermoplastic phase to comprise a generic “elastomer.”  There is only support for a thermoplastic polyurethane elastomer (page 25, line 15) and a fluoroelastomer (page 32, line 8-10)
Regarding claims 46-59, the disclosure of the prior-filed application, Application No. 12/278,633, fails to provide adequate support or enablement in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph for claims 46-59 of this application.  Specifically, US appl ‘633 does not disclose a shaped metal and polymer viscoelastic composite has a density of 4.1-7.2 g/cm3 (calculated based on a metal particulate that consists of iron as stated by applicant in the preliminary amendment filed on 4/7/2020), however, this calculation is based on an embodiment that is not disclosed in the original application.  US appl ‘214 discloses that iron is a secondary metal that is used in addition to the higher density metal particulates (page 5, 14-24; page 15, lines 24-27).  
Therefore, the effective filing date of instant claims 40-42 and 44-59 is the actual filing date, 10/1/2019.

Claim Interpretation
Having the thermoplastic polymer phase comprising an elastomer or being an elastomer is inconsistent with a stress-strain curve having a yield stress maximum and a lower yield stress maximum which is representative of necking and drawing of a thermoplastic.  An elastomer, including a thermoplastic elastomer, is expected to exhibit uniform deformation.  While this inconsistency is recognized, the claims are examined in view of the specification which discloses that a fluoroelastomer including a terpolymer of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride exhibits claimed stress-strain behavior.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter (claims 46-59).  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide support for a polymer viscoelastic composite having a density of 4.1-7.2 g/cm3 or a wheel weight comprising a composite having a density of 4.1-7.2 g/cm3.

Claim Objections
Claims 40, 44, 46, 48, 50, 51, and 56 are objected to because of the following reasons:
With respect to claim 40, 
in lines 6 and 17, the term “the polymer phase” is inconsistent with previously recited “thermoplastic polymer phase” and should be corrected to read as “the thermoplastic polymer phase”,
in line 17, the term “the particulate” is inconsistent with previously recited “metal particulate” and should be corrected to read as “the metal particulate”, and
in line 18, the term “an exterior coating” has antecedent basis and should have the leading “an” replace with “the” or “said”.
With respect to claims 41-45, the term “the composite” is inconsistent with previously recited “metal and polymer viscoelastic composite” and should read as “the metal and polymer viscoelastic composite”.  This inconsistency occurs in claim 40 (line 
	With respect to claim 44, the term “an interfacial modifier material” has antecedent basis and should have the leading “an” replaced with “the” or “said”.
	With respect to claim 46, in lines 6-7 and 11, the term “the polymer” is inconsistent with previously recited “thermoplastic polymer” and should be corrected to read as “the thermoplastic polymer”.
With respect to claim 46, lines 2, 11 and 12, the term “the composite” is inconsistent with previously recited “shaped metal and polymer viscoelastic composite” and should be corrected to read as “the shaped metal and polymer viscoelastic composite”.
	With respect to claim 48, line 2, the terms “the particulate” and “the polymer of the composite” are inconsistent with previously recited “metal particulate” and “thermoplastic polymer”, respectively, and should be corrected to read as “the metal particulate” and “the thermoplastic polymer”.
With respect to claim 50, line 1, the term “the particulate” is inconsistent with previous recitation “metal particulate” and should be corrected to read as “the metal particulate”.
With respect to claim 51, line 1, the term “the shaped composite” is inconsistent with previous recitation “shaped metal and polymer viscoelastic composite” and should be corrected to read as “the shaped metal and polymer viscoelastic composite”.
With respect to claim 53, line 1, the term “the composite” is inconsistent with previously recited “shaped metal and polymer viscoelastic composite” and should be corrected to read as “the shaped metal and polymer viscoelastic composite”.
With respect to claim 56, lines 2, 13, and 21, the term “the composite” is inconsistent with previously recited “shaped metal and polymer viscoelastic composite” and should be corrected to read as “the shaped metal and polymer viscoelastic composite”.
With respect to claim 56, lines 6-7, the term “the polymer” is inconsistent with previous recitation “thermoplastic polymer” and should be corrected to read as “the thermoplastic polymer”.
With respect to claim 56, line 21, the term “the polymer” is inconsistent with previous recitation “thermoplastic polymer” and should be corrected to read as “the thermoplastic polymer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-42 and 44-59 are rejected under U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 40, 54, and 58, having a thermoplastic comprising a generic “elastomer” fails to satisfy the written description requirement of 35 USC 112, first paragraph since there does not appear to be a written description requirement of these amounts of iron in the application as originally filed, In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989) and MPEP 2163.  While there is support for a thermoplastic polyurethane elastomer (page 25, line 15) and for a fluoroelastomer (page 32, line 8-10), there is no support of a thermoplastic phase to comprise a generic “elastomer.”  
With respect to claims 46 and 56, a shaped metal and polymer viscoelastic composite having a density of 4.1-7.2 g/cm3 (calculated based on a metal particulate that consists of iron as stated by applicant in the preliminary amendment filed on 4/7/2020) fails to satisfy the written description requirement of 35 USC 112, first paragraph since there does not appear to be a written description requirement of these amounts of iron in the application as originally filed, In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989) and MPEP 2163.  The calculation is based on the metal particulate being iron, however, the specification as originally filed does not disclose a metal particulate consisting of iron.  Rather, the specification only teaches iron a secondary metal that is used in addition to the higher density metal particulates (page 5, 14-24; page 15, lines 24-27).  Also, on page 14, lines 23-25, the ultimate density of metal is disclosed to be at least 11 g/cm3 which is greater than the density of iron (7.87 g/cm3).
With respect to claims 41, 42, 44, 45 47-53, 55, 57, and 59, they are rejected for failing to cure the deficiencies of the claims from which they depend.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 41-44 and 46-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claims 41, 44, 46, 53, and 56, the term “about” makes the endpoint with which it is associated unclear because it is not known how far the term “about” extends the scope of the endpoint.
With respect to claim 56, line 14, the term “the particles” lacks antecedent basis, and in line 15, the term “the fluoroelastomer” lacks antecedent basis.
With respect to claims 42-43, 47-55, and 57-59, they are rejected for failing to cure the deficiency of they claim from which they depend.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claim 59, claim limitation “an attachment means” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “attachment” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 59 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 40-42, 44, and 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Heikkila (US 7,491,356).
With respect to claims 40 and 41, Heikkila exemplifies a composition comprising 49 vol. % THV2201 (which inherently has claimed stress-strain curve because it is the same as exemplified by applicant), 51 vol % tungsten particles, and 0.2 wt % NZ 12 interfacial modifier (Table 1, second example).  In Table 4, the tungsten particles have minimum particle size of 10 microns.  Heikkila discloses that the interfacial modifier allows for greater freedom of movement between particles (col. 24, lines 32-34).  Because Heikkila anticipates the claimed composition including elastomer, it is inherent that the composition taught by Heikkila also exhibit the claimed stress-strain behavior.
With respect to claim 42, Heikkila discloses a metal polymer composite comprising a metal particulate comprising stainless steel (iron alloy) treated with an interfacial modifier and an excluded volume of about 13-60 vol % and a thermoplastic polymer substantially occupying the excluded volume, i.e., about 13-60 vol % and 40-87 vol % metal particulate (col. 41, line 52 to col. 42, line 10).
With respect to claim 45, Heikkila discloses that the metal polymer composites are useful in wheel weights (col. 26, line 8).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 46-58 are rejected under pre-AIA  35 U.S.C.103(a) as being unpatentable over Heikkila (US 7,491,356).
With respect to claims 46, 47, 50, 53, and 54, Heikkila discloses a metal polymer composite comprising a metal particulate comprising stainless steel (iron alloy) treated with an interfacial modifier having a density greater than 4 g/cm3 and an excluded volume of about 13-60 vol % and a thermoplastic polymer substantially occupying the excluded volume, i.e., about 13-60 vol % and 40-87 vol % metal particulate—wherein the composite has a density of greater than 4 g/cm3 (col. 41, line 52 to col. 42, line 10).  Heikkila exemplifies a composition comprising 49 vol. % THV2201 (which inherently has claimed stress-strain curve because it is the same as exemplified by applicant), 51 vol % tungsten particles, and 0.2 wt % NZ 12 interfacial modifier (Table 1, second example).  Because the identical fluoroelastomer is disclosed by Heikilla, it is expected that the stress-strain curve of the composite also exhibit the claimed stress-strain properties.  Heikkila discloses that the metal polymer composites are useful in wheel weights (col. 26, line 8).
Heikkila fails to specifically discloses that the composite has a density of 4.1-7.2 g/cm3.
Even so, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to obtain a composite having the claimed density given that Heikkila discloses specific embodiment comprising thermoplastic polymer and metallic particulate comprising iron within claimed amounts and densities.
With respect to claim 48, Heikkila discloses that the interfacial modifier reduces friction between particles and allowing for greater freedom of movement (col. 24, lines 31-34).
With respect to claim 49, the fluroelastomer would expected to be flexible because of the stress-strain properties and therefore be able to conform to a curved wheel surface.
With respect to claims 51 and 52, the limitation that the “linear extrudate can be cut into individual wheel weight masses” is functional language, and the composite of Heikkila only has to be capable of being cut into individual wheel weight masses.  Heikkila discloses that an extruded composite is subsequently cut (col. 38, lines 48-51).  Therefore, the composite of Heikkila can be cut as required by the claims.
With respect to claim 55, Heikkila exemplifies a polyvinylchloride as the thermoplastic (Table 3).
With respect to claim 56-58, Heikkila defines “particulate” as having a particle size greater than 10 microns where less than 10 wt % of particulate includes particulate less than 10 microns with at least some in the range of 10-100 microns and 100-4000 microns(col. 6, line 64 to col. 7, line 5).

Claim 59 is rejected under pre-AIA  35 U.S.C.103(a) as being unpatentable over Heikkila (US 7,491,356) in view of Skidmore (US 3,177,039).
The discussion with respect to Heikkila in paragraph 10 above is incorporated here by reference.
Heikkila discloses that the composite is used in wheels weights, however, it fails to disclose that the wheel weight is attached to a vehicle wheel with an adhesive.
Skidmore discloses balancing weights of a wheel.  Skidmore teaches that the wheel weight is attached with a pressure sensitive adhesive to keep in position (col. 2, lines 3-21).
Given that both Heikkila and Skidmore disclose wheel weights and further given that Skidmore teaches that wheel weights are attached to wheels with an adhesive, it would have been obvious to one of ordinary skill in the art to attach the wheel weights of Heikkila to a wheel with an adhesive.

Claims 40-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bray (US 6,048,379) in view of Ohkawa (US 4,891,399).
With respect to claims 40, 41, and 45, Bray discloses a high density composite material for use as shotgun shot (col. 5, lines 50-54) and jacketed projectiles (col. 16, lines 48-56) having specific gravity of at least 11.0 (col. 42, lines 33-34) comprising tungsten powder having particle diameter of 20-40 microns (col. 41, lines 52-54) in an amount of 5-95 wt % (col. 41, lines 31-33) and thermoplastic polymer such as exemplified ethylene interpolymer alloy elastomer (Table 2 in cols. 9-10).  In the examples, the amounts of tungsten powder include 50 vol % (col. 12, lines 40-45) and 54 vol % (col. 14, lines 22-23).  
Bray fails to disclose (i) the addition of an interfacial modifier or (ii) the stress-strain curve and other mechanical properties like claimed of the composite material.
With respect to (i), Ohkawa discloses thermoplastic polymeric molding compositions having good moldability (i.e., the ability to be molded from the melt into a shape) comprising 2-70 parts by weight of a thermoplastic polymer and 30-98 parts by weight of metallic filler having a surface coated with a water repellent agent (i.e., interfacial modifier) such as silane and titanate coupling agents (abstract) as well as silicone fluid, higher fatty acids, and high alcohols (col. 7, lines 11-13)--wherein the water repellent agent provides for good moldability, good molded appearance, high mechanical properties, dimensional stability, and resistance against rusting (col. 1, line 40 to col. 2, line 60) in molded compounds having density in excess of 1.5 g/cm3 (col. 2, lines 9-17).  The amount of water repellent agent is 0.01-5 wt % based on the amount of metallic filler (col. 8, lines 3-10).  Ohkawa teaches that amounts in excess of 5 wt % are disadvantageous because of excessive lubrication between the filler surface and matrix phase (col. 8, lines 14-26), which strongly suggests that the water repellent agent is not reacted with matrix because there is lubrication between the filler surface and matrix phase (i.e., not "excessive lubrication") when used in lower amounts like claimed and therefore provides the claimed “greater freedom of movement.”
Given that both Bray and Ohkawa are drawn to thermoplastic compositions comprising metallic filler and further given the inherent disadvantages of molding thermoplastic polymer and metallic filler and the subsequent advantages had by adding water repellent agent to the surface of metallic filler as taught by Ohkawa, it would have been obvious to one of ordinary skill in the art to utilize a water repellent agent on the surface of Bray’s metallic filler in an amount of 0.1-10 wt % as to improve molding properties, i.e., the free of movement of particles when melt processed like claimed and increased melt flow.
With respect to (ii), Bray discloses that the "candidate binder” includes those with a yield stress and elongation at break as high as 800% (Table 2 bridging cols. 9 and 10) which strongly suggests that the filled composite has a strain of at least 10% or higher especially in light of Ohkawa’s teachings that the coupling agents provides for improved adhesiveness (compatibility) between the polymeric resin and metal particulate.  Furthermore, Ohkawa teaches that the water repellent agent is used to provide high mechanical properties and good moldability of a composite (col. 2, lines 38-50).
Given that the thermoplastic binders already exhibit stress-strain curves like claimed as shown by Bray and further given that a coupling agent (i.e., interfacial modifier) provides high mechanical properties which would result in maintaining to some extent the properties of the virgin polymer as taught by Ohkawa, it would have been obvious to one of ordinary skill in the art to obtain a high density composite material prepared from metal particulate treated with coupling agent that allows the composite material to exhibit physical properties approaching to that of virgin polymer.
With respect to claim 45, Bray teaches that the high density composite material can be used in wheel weights (col. 5, line 30).  
With respect to claim 43, Bray discloses the use of a fluoropolymer (Table 2) but not a fluoroelastomer.
Ohkawa discloses a filled thermoplastic composition and teaches that a terpolymer of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride are exemplary of fluorocarbon resins (col. 5, lines 34-46).  
Given that Bray discloses a plurality of thermoplastic resins such as fluoropolymers and further given that Ohkawa also discloses a metal-containing composition prepared from fluorocarbon resin such as terpolymer of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride, it would have been obvious to one of ordinary skill in the art to select a fluoroelastomer as the thermoplastic resin of Bray.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susannah Chung can be reached on (571)272-6098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn